DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.         Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zahendinejad (“ Multi-Community Detection in Signed Graphs Using Quntum Hardware”, hereinafter Zahendinejad). 
	Regarding claim 1, Zahendinejad discloses a method (Abstract; algorithm to detect multiple communities in a signed graph) comprising:
assigning each node of a network to a single first node cluster (section II; page 2, col.1; Our algorithm divides a given community cluster into k communities C1, C2,,,Ck by optimizing the frustration or modularity as the objective function. Here we assume that each C1 (1 € {1,2,...,k}) is a non-empty set of nodes, and that each node belongs to only one cluster (i.e., there is no overlap between clusters); & section II; page 2 ; col. 2; for multi-cluster detection, we use one-hot encoding to label each node i with one of the k clusters);
after assigning each node to the first node cluster, selecting a plurality of the nodes of the network as a first set of nodes (section V; page 7; Given the large size of our dataset with respect to the size of the quantum annealer, we use the decomposition-based approach BCD on top of each QUBO solver to solve QUBO problems whose size exceeds the current capacity of the quantum annealer. To summarize, the algorithm first decomposed the original QUBO problem into a few subproblems by dividing the original variables of the QUBO problem into disjoint subsets, it means splitting nodes into multiple subsets);
solving an optimization problem by reassigning one or more of the nodes of the first set of nodes to a second node cluster while maintaining the nodes that are not part of the first set of nodes in the first node cluster (sect. IV; page 4; col. 1; “we have transformed the k-community detection problem into a QUBO problem. An optimal solution, S, corresponding to the maximum value of Fk will assign each node / to one of the k communities.”; and sect. V: page 7; col. 1; "It then uses a QUBO solver to solve each reduced QUBO problem (i.e., subproblem) and updates the solution for each subproblem." Fig. 5: "Each individual QUBO problem in the reduced space is constructed by fixing the variables that are absent in that subspace." Thus, some nodes of the first set of nodes are reassigned to one of the other clusters as part of the solution of subproblem h); after solving the optimization problem, selecting another plurality of the nodes of the network as another set of nodes (sect V: page 2; col. 1; "BCD works by iteratively solving subproblems while keeping the rest of the variables fixed." ; and page 5; col. 1- Fig. 5: "It then employs a QUBO solver algorithm to solve each reduced QUBO problem with Si, as the initial configuration (the best feasible solution up to the i-th step)."This implies selecting a different set of nodes for each subproblem.); resolving the optimization problem by reassigning one or more of the nodes of the other set of nodes to a third node cluster while maintaining the node cluster assignment of the nodes that are not part of the other set of nodes (sect. V: page 7;Col. 1; "BCD works by iteratively solving subproblems while keeping the rest of the variables fixed."); and identifying one or more substructures in the network using a distribution of nodes in the first, second, and third node clusters (sect. V; page 7; col. 1; : "Finally, it combines all the subproblems to reconstruct the original QUBO problem with a newly obtained incumbent solution."; and sect. V; page 6; col. 2;  "An optimal solution, S, corresponding to the maximum value of Mk will assign each node i to one of the k communities."; fig. 2-B: "a graph clustering procedure such that B) each user is assigned to one of three corresponding communities (each community is represented using green, black, or yellow).").
	Regarding claim 2, Zahedinedjad discloses constructing a formulation of the optimization problem in a framework of a second optimization problem using the first set of nodes, the first node cluster, and the second node cluster (sect II; page 02; col. 1; last para and sect IV; page 5; col. 1; first para).
 Regarding claim 3, Zahedinedjad discloses wherein the optimization problem is a maximization of modularity of the network (sect III; page 2; col. 2 “maximizing the community”) and the second optimization problem is a quadratic unconstrained binary optimization problem (sect 01; page 1; col. 2; third para – “ a quadratic unconstrained binary optimization”).
Regarding claim 4, Zahedinedjad discloses selecting a third plurality of the nodes as a third set of nodes; and solving the optimization problem by reassigning one or more of the nodes of the third set of nodes to different ones of the first, second, and third node clusters while maintaining assigned node clusters of the nodes that are not part of the third set of nodes (sect V; page 7; col. 1; “ BCD works by iteratively solving subproblems while keeping the rest of the variables fixed”).
Regarding claim 5, Zahedinedjad discloses after reassigning one or more of the nodes of the set of nodes to different ones of the first, second, and third node clusters, culling one of the first, second, and third node clusters in response the one of the first, second, and third node clusters not having any nodes assigned thereto (sect IV; page 5; col. 2; second last para – “ given an upper bound by the user on the number of communities for which to search, the algorithm will assign each node to one of k’<=k communities , where k’ is the optimal number of communities. Sect VII, page 08, col. 1; second para “ despite the initial assumption that there are four communities within the graph, both frustration and modularity-based method report three communities as the optimal number or communities).
Regarding claim 6, Zahedinedjad discloses selecting another plurality of the nodes of the network as another set of nodes and resolving the optimization problem by reassigning one or more of the nodes of the other set of nodes to another node cluster until a change in modularity of the network between subsequent iterations satisfies a threshold (sect IV; page 5; col. 2; second last para and sect V; page 7; col. 1).
	Regarding claim 7, Zahedinedjad discloses wherein in response to the change in modularity of the network between subsequent iterations satisfying the threshold, the method further comprising solving the optimization problem by reassigning one or more of the nodes to a different node cluster (sect. IV; page 4; col. 1; “we have transformed the k-community detection problem into a QUBO problem. An optimal solution, S, corresponding to the maximum value of Fk will assign each node / to one of the k communities.”; and sect. V: page 7; col. 1; "It then uses a QUBO solver to solve each reduced QUBO problem (i.e., subproblem) and updates the solution for each subproblem." Fig. 5: "Each individual QUBO problem in the reduced space is constructed by fixing the variables that are absent in that subspace." Thus, some nodes of the first set of nodes are reassigned to one of the other clusters as part of the solution of subproblem h).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.         Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zahedinedjad in view of OBEROI (WO 2019/244105, hereinafter Oberoi).
	Regarding claim 8, Zhedinedjad does not explicitly disclose wherein resolving the optimization problem includes reassigning one or more of the nodes of the other set of nodes to the second and the third node clusters while maintaining the node cluster assignment of the nodes that are not part of the other set of nodes.
	In an analogous art, Oberoi discloses wherein resolving the optimization problem includes reassigning one or more of the nodes of the other set of nodes to the second and the third node clusters while maintaining the node cluster assignment of the nodes that are not part of the other set of node (page 19; lines 15-18; communities with “shared nodes” - overlapping clusters). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Zahedinedjad’s method/device by adding Oberoi’s disclosure in order to improve the spectral efficiency of a communication system.

4.	Claims 9-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zahedinedjad in view of Matsuda (US 2017/0357682, hereinafter Matsuda).
	Regarding claim 12, Zahendinejad discloses:
assign each node of a network to a single first node cluster (section II; page 2, col.1; Our algorithm divides a given community cluster into k communities C1, C2,,,Ck by optimizing the frustration or modularity as the objective function. Here we assume that each C1 (1 € {1,2,...,k}) is a non-empty set of nodes, and that each node belongs to only one cluster (i.e., there is no overlap between clusters); & section II; page 2 ; col. 2; for multi-cluster detection, we use one-hot encoding to label each node i with one of the k clusters);
after assigning each node to the first node cluster, selecting a plurality of the nodes of the network as a first set of nodes (section V; page 7; Given the large size of our dataset with respect to the size of the quantum annealer, we use the decomposition-based approach BCD on top of each QUBO solver to solve QUBO problems whose size exceeds the current capacity of the quantum annealer. To summarize, the algorithm first decomposed the original QUBO problem into a few subproblems by dividing the original variables of the QUBO problem into disjoint subsets, it means splitting nodes into multiple subsets); direct an optimization problem to be resolve by reassigning one or more of the nodes of the first set of nodes to a second node cluster while maintaining the nodes that are not part of the first set of nodes in the first node cluster (sect. IV; page 4; col. 1; “we
have transformed the k-community detection problem into a QUBO problem. An optimal solution, S, corresponding to the maximum value of Fk will assign each node / to one of the k communities.”; and sect. V: page 7; col. 1; "It then uses a QUBO solver to solve each reduced QUBO problem (i.e., subproblem) and updates the solution for each subproblem." Fig. 5: "Each individual QUBO problem in the reduced space is constructed by fixing the variables that are absent in that subspace." Thus, some nodes of the first set of nodes are reassigned to one of the other
clusters as part of the solution of subproblem h); after solving the optimization problem, select another plurality of the nodes of the network as another set of nodes (sect V: page 2; col. 1; "BCD works by iteratively solving subproblems while keeping the rest of the variables fixed." ; and page 5; col. 1- Fig. 5: "It then employs a QUBO solver algorithm to solve each reduced QUBO problem with Si, as the initial configuration (the best feasible solution up to the i-th step)."This implies selecting a different set of nodes for each subproblem.); direct the optimization problem to be resolved by reassigning one or more of the nodes of the other set of nodes to a third node cluster while maintaining the node cluster assignment of the nodes that are not part of the other set of nodes (sect. V: page 7;Col. 1; "BCD works by iteratively solving subproblems while keeping the rest of the variables fixed."); and identify one or more substructures in the network using a distribution of nodes in the first, second, and third node clusters (sect. V; page 7; col. 1; : "Finally, it combines all the subproblems to reconstruct the original QUBO problem with a newly obtained incumbent solution."; and sect. V; page 6; col. 2;  "An optimal solution, S, corresponding to the maximum value of Mk will assign each node i to one of the k communities."; fig. 2-B: "a graph clustering procedure such that B) each user is assigned to one of three corresponding communities (each community is represented using green, black, or yellow).").
Zahendinejad does not explicitly disclose one or more computer-readable storage media configured to store instructions; and one or more processors communicatively coupled to the one or more computer-readable storage media and configured to, in response to execution of the instructions, cause the system to perform the method steps.
In an analogous art, Matsuda discloses one or more computer-readable storage media configured to store instructions; and one or more processors communicatively coupled to the one or more computer-readable storage media and configured to, in response to execution of the instructions, cause the system to perform the method steps. para 0047; program stored in the memory executed by a processor to perform the method steps). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Zahedinedjad’s method/device by adding Matsuda’s disclosure in order to implement the method steps.
Regarding claim 13, Zahedinedjad discloses construct a formulation of the optimization problem in a framework of a second optimization problem using the first set of nodes, the first node cluster, and the second node cluster (sect II; page 02; col. 1; last para and sect IV; page 5; col. 1; first para).
 Regarding claim 14, Zahedinedjad discloses wherein the optimization problem is a maximization of modularity of the network (sect III; page 2; col. 2 “maximizing the community”) and the second optimization problem is a quadratic unconstrained binary optimization problem (sect 01; page 1; col. 2; third para – “ a quadratic unconstrained binary optimization”).
Regarding claim 15, Zahedinedjad discloses select a third plurality of the nodes as a third set of nodes; and direct the optimization problem by reassigning one or more of the nodes of the third set of nodes to different ones of the first, second, and third node clusters while maintaining assigned node clusters of the nodes that are not part of the third set of nodes (sect V; page 7; col. 1; “ BCD works by iteratively solving subproblems while keeping the rest of the variables fixed”).
Regarding claim 16, Zahedinedjad discloses after reassigning one or more of the nodes of the set of nodes to different ones of the first, second, and third node clusters, culling one of the first, second, and third node clusters in response the one of the first, second, and third node clusters not having any nodes assigned thereto (sect IV; page 5; col. 2; second last para – “ given an upper bound by the user on the number of communities for which to search, the algorithm will assign each node to one of k’<=k communities , where k’ is the optimal number of communities. Sect VII, page 08, col. 1; second para “ despite the initial assumption that there are four communities within the graph, both frustration and modularity-based method report three communities as the optimal number or communities).
Regarding claim 17, Zahedinedjad discloses select another plurality of the nodes of the network as another set of nodes and resolving the optimization problem by reassigning one or more of the nodes of the other set of nodes to another node cluster until a change in modularity of the network between subsequent iterations satisfies a threshold (sect IV; page 5; col. 2; second last para and sect V; page 7; col. 1).
	Regarding claim 18, Zahedinedjad discloses wherein in response to the change in modularity of the network between subsequent iterations satisfying the threshold, the method further comprising solving the optimization problem by reassigning one or more of the nodes to a different node cluster (sect. IV; page 4; col. 1; “we have transformed the k-community detection problem into a QUBO problem. An optimal solution, S, corresponding to the maximum value of Fk will assign each node / to one of the k communities.”; and sect. V: page 7; col. 1; "It then uses a QUBO solver to solve each reduced QUBO problem (i.e., subproblem) and updates the solution for each subproblem." Fig. 5: "Each individual QUBO problem in the reduced space is constructed by fixing the variables that are absent in that subspace." Thus, some nodes of the first set of nodes are reassigned to one of the other clusters as part of the solution of subproblem h).
	Regarding claims 9 and 20, Zahedinedjad discloses the method of claim 1.
 Zahedinedjad does not explicitly disclose obtaining neighboring nodes for a first node, wherein the nodes in the first set of nodes are selected based on the first node and the neighboring nodes of the first node.
In an analogous art, Matsuda discloses obtaining neighboring nodes for a first node, wherein the nodes in the first set of nodes are selected based on the first node and the neighboring nodes of the first node (para 0115 and 0121). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Zahedinedjad’s method/device by adding Matsuda’s disclosure in order to improve the resource management of a communication system. 
	Regarding claim 10, Zahedinedjad discloses the method of claim 1.
Zahedinedjad does not explicitly disclose wherein the nodes in the first set of nodes are randomly selected.
In an analogous art, Matsuda discloses wherein the nodes in the first set of nodes are randomly selected (para 0212). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Zahedinedjad’s method/device by adding Matsuda’s disclosure in order to improve the resource management of a communication system. 
	Regarding claim 11, Zahedinedjad discloses the method of claim 1.
	Zahedinedjad does not explicitly disclose one or more non-transitory computer-readable storage media configured to store instructions that, in response to being executed, cause a system to perform the method of claim 1.
In an analogous art, Matsuda discloses one or more non-transitory computer-readable storage media configured to store instructions that, in response to being executed, cause a system to perform the method of claim 1 (para 0047; program stored in the memory executed by a processor to perform the method steps). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Zahedinedjad’s method/device by adding Matsuda’s disclosure in order to implement the method steps.
5.         Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zahedinedjad/Matsuda in view of OBEROI (WO 2019/244105, hereinafter Oberoi).
	Regarding claim 19, Zhedinedjad/Matsuda does not explicitly disclose wherein resolving the optimization problem includes reassigning one or more of the nodes of the other set of nodes to the second and the third node clusters while maintaining the node cluster assignment of the nodes that are not part of the other set of node.
	In an analogous art, Oberoi discloses wherein resolving the optimization problem includes reassigning one or more of the nodes of the other set of nodes to the second and the third node clusters while maintaining the node cluster assignment of the nodes that are not part of the other set of node (page 19; lines 15-18; communities with “shared nodes” - overlapping clusters). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Zahedinedjad’s method/device by adding Oberoi’s disclosure in order to improve the spectral efficiency of a communication system.

Conclusion
            
	6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462